           Case 1:18-vv-01711-UNJ Document 48 Filed 02/11/21 Page 1 of 4




In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
MICHAEL GRESHAM and                      *
ALLISON GRESHAM as Parents,              *
Natural Guardians and Next Friends *
of A.K.G., Minor Child,                  *
                                         *           No. 18-711V
                    Petitioners,         *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: December 18, 2020
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Susan M. Cremer, Law Offices of Michael Lawson Neff, PC, Atlanta, GA, for
Petitioners;
Claudia B. Gangi, United States Dep’t of Justice, Washington, DC, for
Respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS1

     Pending before the Court is Michael and Allison Gresham’s (“petitioners”)
motion for final attorneys’ fees and costs. They are awarded $27,779.37.


       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
        Case 1:18-vv-01711-UNJ Document 48 Filed 02/11/21 Page 2 of 4




                                   *     *       *

      On November 5, 2018, petitioners filed for compensation on behalf of their
minor child, A.K.G. under the Nation Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10 through 34. Petitioners alleged that the influenza vaccine A.K.G.
received on December 29, 2015, which is contained in the Vaccine Injury Table,
42 C.F.R. §100.3(a), caused A.K.G. to develop optic neuritis. Petitioners further
alleged that A.K.G. suffered the residual effects of this injury for more than six
months. On April 18, 2020, the parties filed a stipulation, which the undersigned
adopted as his decision awarding compensation on April 29, 2020.

       On August 13, 2020, petitioners filed a motion for final attorneys’ fees and
costs (“Fees App.”). Petitioners request attorneys’ fees of $25,189.90 and
attorneys’ costs of $2,589.47 for a total request of $27,779.37. Fees App. at 1.
Pursuant to General Order No. 9, petitioners warrant that they have not personally
incurred any costs related to the prosecution of this case. Id. at 2. On August 31,
2020, respondent filed a response to petitioner’s motion. Respondent argues that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for
respondent in the resolution of a request by a petitioner for an award of attorneys’
fees and costs.” Response at 1. Respondent adds, however that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Id at 2. Additionally, he recommends “that the Court exercise its
discretion” when determining a reasonable award for attorneys’ fees and costs. Id.
at 3. Petitioners did not file a reply thereafter.

                                   *     *       *

       Because petitioners received compensation, they are entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether the requested amount is reasonable.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are

                                             2
        Case 1:18-vv-01711-UNJ Document 48 Filed 02/11/21 Page 3 of 4




required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.
       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)
      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.
        Petitioners request the following rates of compensation for the work of their
counsel, Ms. Susan Cremer: $350.00 per hour for work performed in 2016-2017,
$407.00 per hour for work performed in 2018, $415.00 per hour for work
performed in 2019, and $433.00 per hour for work performed in 2020. The rates
requested for 2016-2018 are consistent with what Ms. Cremer has previously been
awarded for her Vaccine Program work. See Boudreau v. Sec’y of Health &
Human Servs., No. 17-1048V, 2018 WL 5269912 (Fed. Cl. Spec. Mstr. Aug. 31,
2018). Concerning the rates requested for 2019 and 2020, the undersigned also
finds them to be reasonable given Ms. Cremer’s experience.

      B.     Reasonable Number of Hours
      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       The undersigned has reviewed the submitted billing entries and finds that the
request is reasonable. The billing entries are sufficiently detailed to allow the
undersigned to assess the reasonableness of the work and none appear to be
objectionable upon review. Respondent also has not identified any particular
entries as unreasonable. Petitioners are therefore awarded the full amount of
attorneys’ fees sought.
                                              3
           Case 1:18-vv-01711-UNJ Document 48 Filed 02/11/21 Page 4 of 4




       C.      Costs Incurred

      Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioners request a total of
$2,589.47 in attorneys’ costs. This amount is comprised of acquiring medical
records, the Court’s filing fee, photocopies, and postage. Petitioners have provided
adequate documentation supporting all of the requested costs, and all appear
reasonable in the undersigned’s experience. They are therefore awarded the full
amount of attorneys’ costs sought.

               E.     Conclusion

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, the undersigned awards a total of
$27,779.37 (representing $25,189.90 in attorneys’ fees and $2,589.47 in attorneys’
costs) as a lump sum in the form of a check jointly payable to petitioners and the
Law Offices of Michael Lawson Neff, PC.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.2


               IT IS SO ORDERED.

                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    4
